DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN103956580) in view of Umehara (JP2004343285)
Regarding claims 1, 7-10 and 16-17, Zhang discloses a terminal, comprising a shell and a printed circuit board, the shell defining a chamber and the printed circuit board being received in the chamber (i.e. RFID reader/writer) and comprising: a feedpoint arrangement region 5 (See fig. 1), configured for an antenna feedpoint to be arranged; a ground point arrangement region 4 (See fig. 1), adjacent to the feedpoint arrangement region and configured for an antenna ground point to be arranged; and 10a ground region 7, adjacent to and connected to the ground point arrangement region and configured as a radiation reduction ground plate of the antenna, wherein a total length of the radiation reduction ground plate is greater than or equal to a minimum distance between the antenna ground point and an edge of the printed circuit board (See figs. 1-2 and the provided translation).  However, Zhang does not explicitly mention that a radiation reduction structure (i.e. ground patterns) is arranged in the ground region (i.e. ground plate), wherein the radiation reduction structure is configured to cover an entirety of the ground region and comprises a plurality of radiation reduction portions; each radiation reduction portion defines at least one opening such that an edge of the printed circuit board is interrupted by the opening, and a width of each radiation reduction portion of the radiation reduction structure is greater than or equal to 0.1mm.  Since Umehara teaches a ground plate comprising ground pattern that is arranged in the ground plate, wherein the ground pattern is configured to cover an entirety of the ground plate and comprises a plurality of circular portions; each circular portion defines at least one opening such that an edge of the printed circuit board is interrupted by the opening, and a width of each circular portion of the ground pattern is greater than or equal to 0.1mm (See fig. 1 and paragraph [0015-0016]); therefore, it would have been obvious to one skilled in the art to modify the ground plate, as disclosed by Zhang, with ground pattern as taught by Umehara, for the advantage of providing the higher degree of freedom in forming ground plane for the circuit.
Claims 6, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN103956580) & Umehara (JP2004343285) as applied to claims 1 and 17 above, and further in view of Ryou et al. (KR20120105681).
Regarding claims 6 and 20, Zhang & Umehara disclose as cited in claims 1 and 17.  However, they do not mention that the radiation reduction structure (i.e. ground pattern) comprises a plurality of curved radiation reduction portions, wherein each curved radiation reduction defines at least one opening, and a wall of the at least one opening is curved; and the plurality of curved radiation reduction portions are arranged in an array.  Since Ryou teaches a ground plate comprising ground pattern that is arranged in the ground plate, wherein the ground pattern is configured to cover an entirety of the ground plate and comprises a plurality of curved portions, wherein each curved portion defines at least one opening, and a wall of the at least one opening is curved; and the plurality of curved portions are arranged in an array (See fig. 5 and the provided translation); therefore, it would have been obvious to one skilled in the art to modify the ground plate, as disclosed by Zhang & Umehara, with ground pattern as taught by Ryou, for the advantage of providing the higher degree of freedom in forming ground plane for the circuit.
Regarding claim 18, Zhang & Umehara disclose as cited in claims 1 and 17.  They further discloses a total length of the radiation reduction structure (i.e. the ground plate covered by the ground pattern) is greater than or equal to a minimum distance between the antenna ground point 4 and the edge of the printed circuit board (See figures 1-2 of Zhang and figure 1 of Umehara); the radiation reduction structure comprises a plurality of circular radiation reduction portions, a width of each circular radiation reduction portion is greater than or equal to 0.1mm, and a wall of the opening of the radiation reduction structure is circular (See Umehara, figure 1 and par [0015-0016]). However, they do not mention that the radiation reduction structure comprises a plurality of linear radiation reduction portions, a width of each radiation reduction portion is greater than or equal to 0.1mm, and a wall of the opening of the radiation reduction structure is linear.  Since Ryou teaches a ground plate comprising ground pattern that is arranged in the ground plate, wherein the ground pattern is configured to cover an entirety of the ground plate and comprises a plurality of linear portions, wherein each linear portion defines at least one opening, and a wall of the at least one opening is linear; and the plurality of linear portions are arranged in an array (See fig. 3 and the provided translation); therefore, it would have been obvious to one skilled in the art to modify the ground plate, as disclosed by Zhang & Umehara, with ground pattern as taught by Ryou, for the advantage of providing the higher degree of freedom in forming ground plane for the circuit. 
Allowable Subject Matter
Claims 2-5, 11-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-5, Zhang & Umehara disclose as cited in claim 1.  However, they do not mention that the at least one opening of the radiation reduction portion comprises a central opening defined at a center of the radiation reduction portion and a branched opening communicating with the central opening and extending from the central opening to a corner of the radiation reduction portion; and the plurality of radiation reduction portions are a plurality of linear radiation reduction portions when a wall of the at least one opening is linear.
Regarding claims 11-14, Zhang & Umehara disclose as cited in claim 8.  However, they do not mention the radiation reduction structure comprises a plurality of linear radiation reduction portions; each linear radiation reduction portion defines at least one opening, the at least one opening comprises a central opening defined at a center of the linear radiation reduction portion and a 9branched opening communicating with the central opening and extending from the center of the linear radiation reduction portion to a corner of the radiation reduction portion; and a wall of the at least one opening is linear.
Regarding claim 15, Zhang & Umehara disclose as cited in claim 8.  However, they do not mention the radiation reduction structure comprises a plurality of curved radiation reduction portions; each curved radiation reduction portion defines at least one opening, the at least one opening comprises a central opening defined at a center of the curved radiation reduction portion and a branched opening communicating with the central opening and extending from the center of the curved radiation reduction portion to a corner of the curved radiation reduction portion; a wall of the at least one opening is curved; and the plurality of curved radiation reduction portions are arranged in an array.
Regarding claim 19, Zhang & Umehara &Ryou disclose as cited in claim 18.  However, they do not mention the plurality of linear radiation reduction portions are arranged in an array, the array comprises 5 rows and 8 columns; each linear radiation reduction portion occupies an area, a length D1 of the area is 1mm to 4mm, a width D2 of the area is 1mm to 4mm; the linear radiation reduction portion defines at least one opening, the at least one opening comprises a central opening at a center of the linear radiation reduction portion and a branched opening communicating with the central opening and extending from the center of the linear radiation reduction portion to a corner of the linear radiation reduction portion , a distance between two opposing walls of the branched opening is 0.1mm to 1mm, a maximum length between two adjacent walls of two adjacent opening along a length direction of the linear radiation reduction portion is 0.2mm to 1mm, a minimum length between two adjacent walls of two adjacent opening along a length direction of the linear radiation reduction portion is 0.1mm to 1mm, and a length of the wall of the central opening along the length direction is 0.1mm to 1mm.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648